Caplan, Caplan & Caplan Process Servers                           INVOICE                                                      Invoice #CPN-2020029784
12555 Orange Drive                                                                                                                           10/19/2020
Suite 106
Davie, FL 33330
Phone: (305) 374-3426
Fax: (305) 854-4847
XX-XXXXXXX




TRISTAN W. GILLESPIE
THOMAS B. BACON, P.A.
5150 COTTAGE FARM RD
JOHNS CREEK, GA 30022

Reference Number: 4202

Case Number: WESTERN 2:20-CV-1469

Plaintiff:
SAIM SARWAR

Defendant:
MILLENIUM HOTELS, INC

Received: 10/2/2020 Served: 10/14/2020 5:50 pm CORPORATE
To be served on: MILLENIUM HOTELS, INC

                                                            ITEMIZED LISTING

Line Item                                                                                                           Quantity         Price     Amount
OUT OF STATE ORIGINAL                                                                                                  1.00         140.00      140.00
TOTAL CHARGED:                                                                                                                                 $140.00


BALANCE DUE:                                                                                                                                   $140.00




                                                 Payments can be made online at:
                                          CaplanandCaplan.com (a $5 service fee will apply)
                                                                                                                                             Page 1 / 1
                                   Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
